Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendments filed on 09/01/2021. Claim 1 has been amended. Claims 21-22 are new. Claims 1-7 and 21-22 are now pending.

Response to Arguments
Applicant arguments filed on 09/01/2021, with respect to claims 1-7 and 21-22 have been fully considered and are deemed persuasive. As such, the 35 U.S.C. 103 rejections of claims 1, 3, and 5 of Donlan (US 10417190 B1) in view of Yang (US 20170255399 A1); the 35 U.S.C. 103 rejection of claim 2 of Donlan (US 10417190 B1) in view of Yang (US 20170255399 A1) and Ohhashi (US 20170038994 A1); the 35 U.S.C. 103 rejection of claim 4 of Donlan (US 10417190 B1) in view of Patiejunas (US 9830111 B1); and the 35 U.S.C. 103 rejection of claim 6 of Donlan (US 10417190 B1) in view of Chen (US 20090300082 A1) are withdrawn.

Allowable Subject Matter
Claims 1-7 and 21-22 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “…updat[ing] the zone metadata to recommend to the host device to transition one or more open zones of the plurality of zones to a full state prior to the one or more zones reaching the writeable capacity…”.
Donlan teaches a system and method to perform various data operations in a multi-active zone file system. Yang teaches a method to rank blocks of a non-volatile memory, where the memory is comprised of multiple dies and erase blocks. Additional reference, Lam (US 10990526 B1) teaches a see Fig. 1B mapping data structures 126 and Fig. 2 Zone Map Data Structure 201). None of which teaches updating the zone metadata to recommend to the host device to transition one or more open zones of the plurality of zones to a full state prior to the one or more zones reaching the writeable capacity
As dependent claims 2-7 and 21-22 depend from an allowable base claim, they are at least allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/T.J.N./Examiner, Art Unit 2132                                                                                                                                                                                                        /MASUD K KHAN/Primary Examiner, Art Unit 2132